DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 8, 10, 11 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaye et al. (US 2007/0191731). Kaye teaches a polyp trap for use in collecting tissue samples.  The device is best shown in Figures 1-7 and 12-13 and described in Paragraphs 0021-0043.
Regarding claim 1 and 10 – As shown in the Figures, Kay teaches a container (12) including container walls that enclose a container cavity; a fluid inlet (24) extending through one of the container walls; a fluid outlet (36/26 forming an outlet portion 42) extending from outside the container into the container and extending into the container cavity through the one of the container walls; a sample tray 
Regarding claims 2 and 11 – Kay teaches a longitudinal ridge (82) on the bottom surface of the tray (24) for guiding the tray at a certain orientation during insertion. 
Regarding claims 8 and 17 – Kay discloses at least one tray support structure (insertion surface 184) in the Figures and Paragraph 0042. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-6 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kaye et al. (US 2007/0191731) in view of Bedoe et al. (US 9,671,318).  Kaye teaches each and every element of claims 3-6 and 12-15 except for the rotatable structure that orients the sample tray.  Bedoe teaches a specimen collection system.  The collection system is best shown in Figures 1-10 and described in columns 2-7.  The specimen collector includes a circular sleeve comprising one or more interior walls to form a hollow cavity, an inlet and outlet port in axial alignment and fluid communication with the hollow cavity, and a rotatable specimen tray that is slidable within the cavity.  During use, the rotatable tray (300) is inserted into the sleeve (200) such that well of the tray (300) is between the axial path of flow from the inlet (210) to the outlet (212) of the sleeve. In column 4, Bedoe teaches that the sleeve (200) and tray (300) may include visual or tactile indicators for orienting the sleeve with the tray when the tray is placed in a locked position in the sleeve. The Examiner submits it would have been obvious to one of ordinary skill in the art at the time of the effective date of the invention to combine the rotatable tray structure and mating features from Bedoe with the device of Kaye. Kaye teaches a rectangular mating shape for their tray. One would add the rotatable tray to Kaye in order to mate with circular collection containers as taught by the Bedoe. 
Regarding claims 5, 6, 14, and 15 – As noted above, Bedoe teaches that the sleeve (200) and tray (300) may include visual or tactile indicators for orienting the sleeve with the tray before and when the tray is placed in a locked position in the sleeve in column 4, lines 14-51. 

Claims 7, 9, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kaye et al. (US 2007/0191731) in view of Williamson, IV et al. (US 5,817,032).  Kaye teaches each and every element of claims 7, 9, 16 and 18 except for the multiple trays and tray indicia.  Williams teaches an automated system for processing tissue samples. The embodiments of the system most relevant to the instant claims are shown in Figures 1-15 and described in columns 10-20.  In Figures 10-11, Williamson shows an automated system (elements 110-1010) that includes a plurality of trays (426) for holding tissue samples. Figures 13-15 show the tray (426) which includes an indicia (423).  The Examiner submits it would have been obvious to one of ordinary skill in the art at the time of the effective date of the invention to combine the multiple trays and tray indicia from Williamson with the device of Kaye.  One of ordinary skill in the art would add multiple trays to Kaye to process multiple tissue samples as taught by Williamson. One of ordinary kill in the art would add the indicia to the trays in order to provide information about the tray as taught by Williamson.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAYNE K HANDY whose telephone number is (571)272-1259.  The examiner can normally be reached on M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DWAYNE K HANDY/Examiner, Art Unit 1798                                                                                                                                                                                                        April 10, 2021

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798